Dismissed; Opinion Filed January 29, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00971-CV

                         JOSEPH THOMAS, Appellant
                                     V.
         ISAAC COLINDAS D/B/A ISAAC'S AUTO MECHANIC SHOP, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-00509

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                     Opinion by Justice Lang
       Appellant’s brief in this case is overdue. By postcard dated November 14, 2017, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE

170971F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSEPH THOMAS, Appellant                           On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00971-CV         V.                      Trial Court Cause No. DC-17-00509.
                                                   Opinion delivered by Justice Lang. Justices
ISAAC COLINDAS D/B/A ISAAC'S                       Fillmore and Schenck participating.
AUTO MECHANIC SHOP, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellee ISAAC COLINDAS D/B/A ISAAC'S AUTO
MECHANIC SHOP recover his costs of this appeal from appellant JOSEPH THOMAS.


Judgment entered this 29th day of January, 2018.




                                             –3–